     Case 1:18-cv-01677-LJO-BAM Document 34 Filed 08/28/19 Page 1 of 15


 1    LAW OFFICES OF FERGUSON, PRAET & SHERMAN, APC
      BRUCE D. PRAET SBN 119430
 2    bpraet@aol.com
      ALLEN CHRISTIANSEN SBN 263651
 3    achristiansen@law4cops.com
      1631 E. 18th Street
 4    Santa Ana, California 92705
      (714) 953-5300 C Fax (714) 953-1143
 5
 6    Attorneys for Defendants
      CITY OF CERES, CERES POLICE DEPARTMENT and
 7    BRENT SMITH
 8
                           UNITED STATES DISTRICT COURT
 9
                          EASTERN DISTRICT OF CALIFORNIA
10
11    ESTATE OF CARMEN MENDEZ,       )             No. 1:18-cv-01677-LJO-BAM
      JORGE MENDEZ, SR., JORGE       )
12    MENDEZ, JR., KYLAND RILEY,     )             Hon. Lawrence J. O’Neill
      ROSARIO SANCHEZ, BERTHA        )
13    MENDEZ, and DOMINGO            )             ANSWER TO PLAINTIFFS’
      MENDEZ,                        )             FIRST AMENDED COMPLAINT
14                                   )             AT DOCKET NUMBER 23 AND
                     Plaintiffs,     )             DEMAND FOR JURY TRIAL
15                                   )
           vs.                       )
16                                   )
                                     )
17    CITY OF CERES, CERES POLICE )
      DEPARTMENT, BRENT SMITH, )
18    ROSS BAYS, and DOE 26 to 50,   )
                                     )
19                   Defendants.     )
      ______________________________ )
20
21          COMES NOW, Defendants, CITY OF CERES, CERES POLICE
22    DEPARTMENT, and BRENT SMITH, and answering the unverified Complaint of
23    the Plaintiffs, ESTATE OF CARMEN MENDEZ, JORGE MENDEZ, SR.,
24    JORGE MENDES, JR., KYLAND RILEY, ROSARIO SANCHEZ, BERTHA
25    MENDES, and DOMINGO MENDEZ, for themselves alone and pursuant to
26    F.R.Civ.P., Rule 8, admit, deny and allege, as follows:
27          For answer to Plaintiffs’ unnumbered introductory paragraph, Defendants
28    deny the allegations in said paragraph as phrased.
                                               1
                      ANSWER TO FIRST AMENDED COMPLAINT
     Case 1:18-cv-01677-LJO-BAM Document 34 Filed 08/28/19 Page 2 of 15


 1            1.    For answer to paragraph one, Defendants admit jurisdiction, but deny
 2    the remainder of said paragraph.
 3            2.    For answer to paragraph two, Defendants venue is proper, but deny
 4    the remainder of said paragraph.
 5            3.    For answer to paragraph three, Defendants admit the allegations in
 6    said paragraph.
 7            4.    For answer to paragraph four, Defendants admit the allegations in
 8    said paragraph.
 9            5.    For answer to paragraph five, Defendants lack sufficient information
10    to admit or deny the allegations in said paragraph, and therefore deny same.
11            6.    For answer to paragraph six, Defendants lack sufficient information
12    to admit or deny the allegations in said paragraph, and therefore deny same.
13            7.    For answer to paragraph seven, Defendants lack sufficient
14    information to admit or deny the allegations in said paragraph, and therefore deny
15    same.
16            8.    For answer to paragraph eight, Defendants lack sufficient information
17    to admit or deny the allegations in said paragraph, and therefore deny same.
18            9.    For answer to paragraph nine, Defendants lack sufficient information
19    to admit or deny the allegations in said paragraph, and therefore deny same.
20            10.   For answer to paragraph ten, Defendants lack sufficient information
21    to admit or deny the allegations in said paragraph, and therefore deny same.
22            11.   For answer to paragraph eleven, Defendants lack sufficient
23    information to admit or deny the allegations in said paragraph, and therefore deny
24    same.
25            12.   For answer to paragraph twelve, Defendants admit that City of Ceres
26    is a public entity.
27            13.   For answer to paragraph thirteen, Defendants admit that Ceres Police
28    Department is a department of the City of Ceres which is a public entity.
                                               2
                        ANSWER TO FIRST AMENDED COMPLAINT
     Case 1:18-cv-01677-LJO-BAM Document 34 Filed 08/28/19 Page 3 of 15


 1            14.   For answer to paragraph fourteen, Defendants admit the allegations in
 2    said paragraph.
 3            15.   For answer to paragraph fifteen, Defendants admit the allegations in
 4    said paragraph.
 5            16.   For answer to paragraph sixteen, Defendants lack sufficient
 6    information to admit or deny the allegations in said paragraph, and therefore deny
 7    same.
 8            17.   For answer to paragraph seventeen, including sub-parts (a) through
 9    (f), Defendants lack sufficient information to admit or deny the allegations in said
10    paragraph, and therefore deny same.
11            18.   For answer to paragraph eighteen, Defendants reassert and
12    incorporate their responses to paragraphs 1 through 17, above, as if fully set forth
13    herein.
14            19.   For answer to paragraph nineteen, Defendants deny the allegations in
15    said paragraph as phrased.
16            20.   For answer to paragraph twenty, Defendants deny the allegations in
17    said paragraph as phrased.
18            21.   For answer to paragraph twenty-one, Defendants admit that Carmen
19    Mendez was being pursued by law enforcement but deny the remaining allegations
20    in said paragraph as phrased.
21            22.   For answer to paragraph twenty-two, Defendants deny the allegations
22    in said paragraph as phrased.
23            23.   For answer to paragraph twenty-three, Defendants admit that Carmen
24    Mendez was fleeing law enforcement but deny the remaining allegations in said
25    paragraph.
26            24.   For answer to paragraph twenty-four, Defendants deny the allegations
27    in said paragraph as phrased.
28

                                                3
                        ANSWER TO FIRST AMENDED COMPLAINT
     Case 1:18-cv-01677-LJO-BAM Document 34 Filed 08/28/19 Page 4 of 15


 1            25.   For answer to paragraph twenty-five, Defendants deny the allegations
 2    in said paragraph.
 3
 4            26.   For answer to paragraph twenty-six, Defendants deny the allegations
 5    in said paragraph.
 6            27.   For answer to paragraph twenty-seven, Defendants deny the
 7    allegations in said paragraph as phrased.
 8            28.   For answer to paragraph twenty-eight, Defendants deny the
 9    allegations in said paragraph as phrased.
10            29.   For answer to paragraph twenty-nine, Defendants admit the
11    allegations in said paragraph.
12            30.   For answer to paragraph thirty, Defendants lack sufficient
13    information to admit or deny the allegations in said paragraph, and therefore deny
14    same.
15            31.   For answer to paragraph thirty-one, Defendants deny the allegations
16    in said paragraph.
17            32.   For answer to paragraph thirty-two, Defendants deny the allegations
18    in said paragraph including all sub-parts.
19            33.   For answer to paragraph thirty-three, Defendants deny the allegations
20    in said paragraph.
21            34.   For answer to paragraph thirty-four, Defendants deny the allegations
22    in said paragraph including all sub-parts.
23            35.   For answer to paragraph thirty-five, Defendants deny the allegations
24    in said paragraph including all sub-parts.
25            36.   For answer to paragraph thirty-six, Defendants deny the allegations in
26    said paragraph.
27            37.   For answer to paragraph thirty-seven, Defendants deny the allegations
28    in said paragraph.
                                                  4
                        ANSWER TO FIRST AMENDED COMPLAINT
     Case 1:18-cv-01677-LJO-BAM Document 34 Filed 08/28/19 Page 5 of 15


 1            38.   For answer to paragraph thirty-eight, Defendants deny the allegations
 2    in said paragraph.
 3            39.   For answer to paragraph thirty-nine, Defendants lack sufficient
 4    information to admit or deny the allegations in said paragraph, and therefore deny
 5    same.
 6            40.   For answer to paragraph forty, Defendants lack sufficient information
 7    to admit or deny the allegations in said paragraph, and therefore deny same.
 8            41.   For answer to paragraph forty-one, Defendants reassert and
 9    incorporate their responses to paragraphs 1 through 40, above, as if fully set forth
10    herein.
11            42.   For answer to paragraph forty-two, Defendants deny the allegations in
12    said paragraph.
13            43.   For answer to paragraph forty-three, Defendants deny the allegations
14    in said paragraph.
15            44.   For answer to paragraph forty-four, Defendants deny the allegations
16    in said paragraph.
17            45.   For answer to paragraph forty-five, Defendants deny the allegations
18    in said paragraph.
19            46.   For answer to paragraph forty-six, lack sufficient information to
20    admit or deny the allegations in said paragraph, and therefore deny same.
21            47.   For answer to paragraph forty-seven, Defendants reassert and
22    incorporate their responses to paragraphs 1 through 46, above, as if fully set forth
23    herein.
24            48.   For answer to paragraph forty-eight, Defendants deny the allegations
25    in said paragraph.
26            49.   For answer to paragraph forty-nine, Defendants deny the allegations
27    in said paragraph.
28

                                                5
                        ANSWER TO FIRST AMENDED COMPLAINT
     Case 1:18-cv-01677-LJO-BAM Document 34 Filed 08/28/19 Page 6 of 15


 1            50.   For answer to paragraph fifty, Defendants deny the allegations in said
 2    paragraph.
 3            51.   For answer to paragraph fifty-one, Defendants lack sufficient
 4    information to admit or deny the allegations in said paragraph, and therefore deny
 5    same.
 6            52.   For answer to paragraph fifty-two, Defendants deny the allegations in
 7    said paragraph.
 8            53.   For answer to paragraph fifty-three, Defendants deny the allegations
 9    in said paragraph.
10            54.   For answer to paragraph fifty-four, Defendants deny the allegations in
11    said paragraph.
12            55.   For answer to paragraph fifty-five, Defendants deny the allegations in
13    said paragraph.
14            56.   For answer to paragraph fifty-six, Defendants lack sufficient
15    information to admit or deny the allegations in said paragraph, and therefore deny
16    same.
17            57.   For answer to paragraph fifty-seven, Defendants reassert and
18    incorporate their responses to paragraphs 1 through 56, above, as if fully set forth
19    herein.
20            58.   For answer to paragraph fifty-eight, Defendants deny the allegations
21    in said paragraph.
22            59.   For answer to paragraph fifty-nine, Defendants deny the allegations in
23    said paragraph.
24            60.   For answer to paragraph sixty, Defendants deny the allegations in
25    said paragraph.
26            61.   For answer to paragraph sixty-one, Defendants deny the allegations in
27    said paragraph.
28

                                                6
                        ANSWER TO FIRST AMENDED COMPLAINT
     Case 1:18-cv-01677-LJO-BAM Document 34 Filed 08/28/19 Page 7 of 15


 1            62.   For answer to paragraph sixty-two, Defendants deny the allegations in
 2    said paragraph.
 3            63.   For answer to paragraph sixty-three, Defendants lack sufficient
 4    information to admit or deny the allegations in said paragraph, and therefore deny
 5    same.
 6            64.   For answer to paragraph sixty-four, Defendants reassert and
 7    incorporate their responses to paragraphs 1 through 63, above, as if fully set forth
 8    herein.
 9            65.   For answer to paragraph sixty-five, Defendants deny the allegations
10    in said paragraph
11            66.   For answer to paragraph sixty-six, Defendants deny the allegations in
12    said paragraph.
13            67.   For answer to paragraph sixty-seven, Defendants deny the allegations
14    in said paragraph.
15            68.   For answer to paragraph sixty-eight, Defendants deny the allegations
16    in said paragraph.
17            69.   For answer to paragraph sixty-nine, Defendants deny the allegations
18    in said paragraph.
19            70.   For answer to paragraph seventy, Defendants lack sufficient
20    information to admit or deny the allegations in said paragraph, and therefore deny
21    same.
22            71.   For answer to paragraph seventy-one, Defendants reassert and
23    incorporate their responses to paragraphs 1 through 70, above, as if fully set forth
24    herein.
25            72.   For answer to paragraph seventy-two, Defendants deny the
26    allegations in said paragraph.
27            73.   For answer to paragraph seventy-three, Defendants deny the
28    allegations in said paragraph.
                                                7
                        ANSWER TO FIRST AMENDED COMPLAINT
     Case 1:18-cv-01677-LJO-BAM Document 34 Filed 08/28/19 Page 8 of 15


 1            74.   For answer to paragraph seventy-four, Defendants deny the
 2    allegations in said paragraph.
 3            75.   For answer to paragraph seventy-five, Defendants deny the
 4    allegations in said paragraph.
 5            76.   For answer to paragraph seventy-six, Defendants lack sufficient
 6    information to admit or deny the allegations in said paragraph, and therefore deny
 7    same.
 8            77.   For answer to paragraph seventy-seven, Defendants reassert and
 9    incorporate their respones to paragraphs 1 through 76, above, as if fully set forth
10    herein.
11            78.   For answer to paragraph seventy-eight, Defendants deny the
12    allegations in said paragraph.
13            79.   For answer to paragraph seventy-nine, Defendants deny the
14    allegations in said paragraph.
15            80.   For answer to paragraph eighty, Defendants deny the allegations in
16    said paragraph.
17            81.   For answer to paragraph eighty-one, Defendants deny the allegations
18    in said paragraph.
19            82.   For answer to paragraph eighty-two, Defendants deny the allegations
20    in said paragraph.
21            83.   For answer to paragraph eighty-three, Defendants lack sufficient
22    information to admit or deny the allegations in said paragraph, and therefore deny
23    same.
24            84.   For answer to paragraph eighty-four, Defendants reassert and
25    incorporate their responses to paragraphs 1 through 83, above, as if fully set forth
26    herein.
27            85.   For answer to paragraph eighty-five, Defendants deny the allegations
28    in said paragraph.
                                                8
                        ANSWER TO FIRST AMENDED COMPLAINT
     Case 1:18-cv-01677-LJO-BAM Document 34 Filed 08/28/19 Page 9 of 15


 1          86.    For answer to paragraph eighty-six, Defendants deny the allegations
 2    in said paragraph.
 3          87.    For answer to paragraph eighty-seven, Defendants deny the
 4    allegations in said paragraph.
 5          88.    For answer to paragraph eighty-eight, Defendants deny the
 6    allegations in said paragraph.
 7          89.    For answer to paragraph eighty-nine, Defendants deny the allegations
 8    in said paragraph.
 9          90.    For answer to Plaintiffs’ Prayer, Defendants deny the assertions
10    therein including all sub-parts.
11                             FIRST AFFIRMATIVE DEFENSE
12          91.    As and for a first, separate and distinct affirmative defense, these
13    answering Defendants allege that any City of Ceres employees referred to in the
14    Complaint as such were, and are now duly qualified, appointed and acting peace
15    officers/employees of the City of Ceres and peace officers of the State of
16    California, and that at all times herein mentioned, said employees were engaged in
17    the performance of their regularly assigned duties as police officers so as to apply
18    all affirmative defenses afforded to those acting in such capacity.
19                           SECOND AFFIRMATIVE DEFENSE
20          92.    As and for a second, separate and distinct affirmative defense, these
21    answering Defendants allege that the City of Ceres and any of its employees
22    referred to in the Complaint, at all times herein relevant, acted in good faith,
23    without malice, and within the scope of their duties as police officers and other
24    officials for the City of Ceres and as peace officers for the State of California.
25                            THIRD AFFIRMATIVE DEFENSE
26          93.    As and for a third, separate and distinct affirmative defense, these
27    answering Defendants allege that any injuries to Plaintiffs were due to and caused
28    by the negligence and omissions of Plaintiffs and Plaintiffs’ decedent to care for
                                                 9
                       ANSWER TO FIRST AMENDED COMPLAINT
     Case 1:18-cv-01677-LJO-BAM Document 34 Filed 08/28/19 Page 10 of 15


 1    himself, which carelessness, negligence and omissions were the proximate cause
 2    of the damage, if any, to the Plaintiffs and their decedent.
 3                            FOURTH AFFIRMATIVE DEFENSE
 4          94.    As and for a fourth, separate and distinct affirmative defense, these
 5    answering Defendants allege that any injury or damage suffered by Plaintiffs was
 6    caused solely by reason of Plaintiffs and Plaintiffs’ decedent’s wrongful acts and
 7    conduct and the willful resistance to a peace officer in the discharge, and attempt
 8    to discharge the duty of his office, and not by reason of any unlawful acts or
 9    omissions by these Defendants.
10                             FIFTH AFFIRMATIVE DEFENSE
11          95.    As and for a fifth, separate and distinct affirmative defense, these
12    answering Defendants allege that any force used was objectively reasonable under
13    the totality of the individual officers at the time.
14                             SIXTH AFFIRMATIVE DEFENSE
15          96.    As and for a sixth, separate and distinct affirmative defense, applying
16    to Plaintiffs’ state causes of action, these answering Defendants allege that a
17    public employee is not liable for an injury resulting from his act of omission where
18    the act or omission was the result of the exercise of the discretion vested in him
19    pursuant to Government Code § 820.2.
20                           SEVENTH AFFIRMATIVE DEFENSE
21          97.    As and for a seventh, separate and distinct affirmative defense, these
22    answering Defendants allege that to the extent that Plaintiffs suffered any
23    detriment, such detriment was caused or contributed to by the negligence of
24    Plaintiffs and Plaintiffs’ decedent.
25                            EIGHTH AFFIRMATIVE DEFENSE
26          98.    As and for an eighth, separate and distinct affirmative defense, these
27    answering Defendants allege that to the extent that any detriment occurred, the
28    risk of such detriment was assumed by Plaintiffs and Plaintiffs’ decedent.
                                                 10
                       ANSWER TO FIRST AMENDED COMPLAINT
     Case 1:18-cv-01677-LJO-BAM Document 34 Filed 08/28/19 Page 11 of 15


 1                            NINTH AFFIRMATIVE DEFENSE
 2          99.    As and for a ninth, separate and distinct affirmative defense, these
 3    answering Defendants allege that if it should be found that these answering
 4    Defendants are in any manner legally responsible for the damages, if any,
 5    sustained by Plaintiffs, which these Defendants specifically deny, then such
 6    damages were proximately caused or contributed to by other parties, whether
 7    plaintiffs, defendants, cross-complainants, cross-defendants, or otherwise, in this
 8    case, whether served or not served, and by other persons or entities not presently
 9    parties to this action, and it is necessary that the proportionate degree of
10    negligence or fault of each and every said person or entity be determined and
11    prorated and that any judgment which might be rendered against these answering
12    Defendants be reduced not only by that degree of negligence found to exist as to
13    other parties, but by the total of that degree of negligence or fault found to exist as
14    to other persons or entities.
15                            TENTH AFFIRMATIVE DEFENSE
16          100. As and for a tenth, separate and distinct affirmative defense, these
17    answering Defendants allege that as to Plaintiffs’ state causes of action, Plaintiffs
18    have failed to comply with applicable sections of the California Government Code
19    relating to claims and actions against public entities and public employees.
20                          ELEVENTH AFFIRMATIVE DEFENSE
21          101. As and for an eleventh, separate and distinct affirmative defense,
22    these answering Defendants allege that as to Plaintiffs’ federal causes of action,
23    individual public employees are immune from liability for acts undertaken in an
24    official capacity, in good faith and in accordance with clearly established law.
25                          TWELFTH AFFIRMATIVE DEFENSE
26          102. As and for a twelfth, separate and distinct affirmative defense, these
27    answering Defendants allege that as to Plaintiffs’ state cause of action, no public
28    ///
                                                11
                       ANSWER TO FIRST AMENDED COMPLAINT
     Case 1:18-cv-01677-LJO-BAM Document 34 Filed 08/28/19 Page 12 of 15


 1     employee exercising due care is liable for any acts or omissions in the execution
 2    or enforcement of any law pursuant to Government Code § 820.4.
 3                        THIRTEENTH AFFIRMATIVE DEFENSE
 4          103. As and for a thirteenth, separate and distinct affirmative defense,
 5    these answering Defendants allege that no Defendant(s) acted with the requisite
 6    intent to violate the Bane Act.
 7                        FOURTEENTH AFFIRMATIVE DEFENSE
 8          104. As and for a fourteenth, separate and distinct affirmative defense,
 9    these answering Defendants allege that as to Plaintiffs’ state claims, neither a
10    public entity nor a public employee is liable for any injury caused by a person
11    attempting to escape or resist arrest pursuant to Government Code § 845.8.
12                         FIFTEENTH AFFIRMATIVE DEFENSE
13          105. As and for a fifteenth, separate and distinct affirmative defense, these
14    answering Defendants allege that had reasonable cause to believe that a public
15    offense was being committed in their presence and that Plaintiffs’ decedent had
16    committed that and other public offenses.
17                         SIXTEENTH AFFIRMATIVE DEFENSE
18          106. As and for a sixteenth, separate and distinct affirmative defense, these
19    answering Defendants allege that Defendants are not liable for a reasonable, but
20    mistaken belief.
21                        SEVENTEENTH AFFIRMATIVE DEFENSE
22          107. As and for an seventeenth, separate and distinct affirmative defense,
23    these answer Defendants allege that Defendants owed no statutory, constitutional
24    or other duty to Plaintiffs or Plaintiffs’ decedent and that no special relationship
25    existed with these Defendants.
26    ///
27
28    ///
                                                12
                         ANSWER TO FIRST AMENDED COMPLAINT
     Case 1:18-cv-01677-LJO-BAM Document 34 Filed 08/28/19 Page 13 of 15


 1                        EIGHTEENTH AFFIRMATIVE DEFENSE
 2          108. As and for a eighteenth, separate and distinct affirmative defense,
 3    these answering Defendants allege that Plaintiffs have no standing to bring this
 4    action and have failed to fully comply with California Civil Code § 377 et seq.
 5                        NINETEENTH AFFIRMATIVE DEFENSE
 6          109. As and for a nineteenth, separate and distinct affirmative defense,
 7    these answering Defendants allege that the City of Ceres has and had no custom,
 8    policy or practice of violating the civil rights of any individual(s).
 9                         TWENTIETH AFFIRMATIVE DEFENSE
10          110. As and for a twentieth, separate and distinct affirmative defense, these
11    answering Defendants allege that all employees were adequately trained, hired and
12    retained as peace officers for the City of Ceres and that none of these Defendants
13    acted with deliberate indifference or reckless disregard to the constitutional rights
14    of any Plaintiff or Plaintiffs’ decedent.
15                       TWENTY-FIRST AFFIRMATIVE DEFENSE
16          111. As and for a twenty-first, separate and distinct affirmative defense,
17    these answering Defendants allege that siblings have no legal standing under the
18    First Amendment or any other theory of liability.
19                     TWENTY-SECOND AFFIRMATIVE DEFENSE
20          112. As and for a twenty-second, separate and distinct affirmative defense,
21    these answering Defendants allege that the City of Ceres may not be held liable for
22    punitive damages.
23                      TWENTY-THIRD AFFIRMATIVE DEFENSE
24          113. As and for a twenty-third, separate and distinct affirmative defense,
25    these answering Defendants allege that Defendants are entitled to all other
26    applicable immunities provided by state and federal law not specifically set forth
27    herein and specifically reserve the right to add to or amend this Answer prior to
28

                                                  13
                       ANSWER TO FIRST AMENDED COMPLAINT
     Case 1:18-cv-01677-LJO-BAM Document 34 Filed 08/28/19 Page 14 of 15


 1    the date of the Pre-Trial Conference in order to conform the pleadings to
 2    established evidence.
 3          WHEREFORE, these Defendants pray for judgment against the Plaintiffs
 4    herein as follows:
 5          1.    That the complaint be dismissed with prejudice;
 6          2.    That the Plaintiffs take nothing by way of this complaint;
 7          3.    For attorneys' fees pursuant to 42 U.S.C. § 1988 and Code of Civil
 8    Procedure, §§ 1021.7 and 1038;
 9          4.    For costs of suit incurred herein; and
10          5.    For such other and further relief as this Court may deem just and
11    proper.
12
13    DATED: August 28, 2019          FERGUSON, PRAET & SHERMAN, APC
14                                    /s/ Allen Christiansen
                                      Allen Christiansen, SBN 263651
15                                    Attorneys for Defendant City of Ceres, Ceres
                                      Police Department and Brent Smith
16
17                             DEMAND FOR JURY TRIAL
18          Defendants hereby demand a trial by jury in the above-referenced matter.
19    DATED: August 28, 2019          FERGUSON, PRAET & SHERMAN, APC
20                                    /s/ Allen Christiansen
                                      Allen Christiansen, SBN 263651
21                                    Attorneys for Defendant City of Ceres, Ceres
                                      Police Department and Brent Smith
22
23
24
25
26
27
28

                                              14
                      ANSWER TO FIRST AMENDED COMPLAINT
     Case 1:18-cv-01677-LJO-BAM Document 34 Filed 08/28/19 Page 15 of 15


 1                                 PROOF OF SERVICE
 2
      STATE OF CALIFORNIA, COUNTY OF ORANGE
 3
            I, Cathy Sherman, am employed in the aforesaid County, State of California;
 4    I am over the age of 18 years and not a party to the within action. My business
      address is 1631 East 18th Street, Santa Ana, California 92705-7101.
 5
          On August 28, 2019, I served the foregoing ANSWER TO PLAINTIFFS’
 6    FIRST AMENDED COMPLAINT AT DOCKET NUMBER 23 AND
      DEMAND FOR JURY TRIAL; on the interested parties in this action:
 7
      A. Peter Rausch, Jr., Esq.
 8    Law Offices of A. Peter Rausch, Jr.
      1930 Tienda Drive, Suite 106
 9    Lodi, CA 95242
      Attorney for Plaintiffs Estate of Carmen Mendez, Jorge Mendez, Sr., Jorge
10    Mendez, Jr., Kyland Riley, Rosario Sanchez, Bertha Mendez, Domingo Mendez
11    Paul H. Masuhara, Esq.
      Law Office of Mark E. Merin
12    1010 F Street, Suite 300
      Sacramento, CA 95814
13    Attorney for Plaintiffs Estate of Carmen Mendez, Jorge Mendez, Sr., Jorge
      Mendez, Jr., Kyland Riley, Rosario Sanchez, Bertha Mendez, Domingo Mendez
14
      Lawrence T. Niermeyer, Esq.
15    Moorad, Clark & Stewart
      1420 F Street, 2nd Floor
16    Modesto, CA 95354
      Attorney for Plaintiffs Estate of Carmen Mendez and Stephanie Beidleman
17
18          (By Mail) I placed such envelope for deposit in accordance with office
            practice, sealed, with postage thereon fully paid and the correspondence to
19          be deposited in the United States mail at Santa Ana, California on the same
            day.
20
      XXX (By e-filing) The above noted individuals are registered with the Court to
21        receive notice of electronically filed documents. Per ECF rules, hard copies
          must be served only on parties who are not set up for electronic notification.
22
23    XXX (Federal) I declare under penalty of perjury that the foregoing is true and
          correct, and that I am employed in the office of a member of the bar of this
24        Court at whose direction the service was made.
25    Executed on August 28, 2019, at Santa Ana, California.
26
                                                  /s/ Cathy Sherman
27                                                Cathy Sherman
28

                                             15
                      ANSWER TO FIRST AMENDED COMPLAINT
